Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-13 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by MALINOVSKI (WO 2005119293 A1).
Regarding claims 1, 3, 10, MALINOVSKI discloses a method for localization of a first agent in a network including a plurality of agents, the plurality of agents including a plurality of mobile agents and one or more beacons located at known locations (static access nodes can be used as reference points or beacons or anchor nodes, page 3, paragraph with “The network can in particular be an ad hoc radio network, also refer to Fig. 8 below), the method comprising:

    PNG
    media_image1.png
    826
    1177
    media_image1.png
    Greyscale

performing a procedure including, receiving transmissions from a plurality of neighboring agents; 
processing the transmissions to determine information related to a relative location of the first agent and each neighboring agent of the plurality of neighboring agents (the nodes of the own subset each transmit their position data to the specific node, the specific node determining the distance data, each of which describes the distance of the specific node from a node of the own subset, page 3. paragraph starts with It is also advantageous if the method is carried out essentially for all nodes of the network)( nodes K3, K4, K5 and K6 transmit their position data to the node K1, position data always means position data of an internal or relative coordinate system Fig. 8, page 6); 
determining, based on the information related to the relative location of the first agent and each neighboring agent, that the first agent is within one or more proximity regions (region U, Fig. 8); 
and updating an estimated location of the first agent based on the information related to a relative location of the first agent and each neighboring agent (correction of the position data of 
Regarding claims 2, 6, MALINOVSKI discloses comprising determining that a number of neighboring agents in the plurality of neighboring agents exceeds a threshold required to form the one or more proximity regions. (Repeat steps a) to c) until a termination criterion is met, page 2, step d)(a termination criterion implies a threshold used or error threshold reached).
Regarding claim 4, MALINOVSKI discloses wherein the information related to the relative location of the first agent and each neighboring agent includes directional information (e: unit vector in the direction of the connecting line from node j to node i, page 4 and Fig. 8)(a relative coordinate is done with distance and vector which indicates directional information).
Regarding claim 5, MALINOVSKI discloses wherein each proximity region is fom1ed as a convex hull formed according to locations of three or more agents of the plurality of neighboring agents (Fig. 8 is a convex).
Regarding claim 7, MALINOVSKI discloses further comprising maintaining, at each mobile agent, an estimate of a direction and distance traveled location relative to a previous location (the measure of the mobility of the respective node is a diffusion constant or mobility constant, an estimate of the current speed vector and /or an estimated path trajectory, path trajectory is from data acquired from previous locations).
Regarding claim 8, MALINOVSKI discloses wherein the previous location is an initial location (the position data of the at least one node corresponding to initial position data when step c) is first run through and otherwise corresponds to the position data from the previous step c) run, step c on page 2).

Regarding claim 11, MALINOVSKI discloses wherein determining whether the first agent is included in one or more proximity regions includes determining barycentric coordinates of the first agent in the one or more proximity regions (a relative coordinate system generally uses a first agent as the origin which is barycentric coordinates system).
Regarding claim 12, MALINOVSKI discloses wherein the one or more beacons consists of a single beacon (the positional data refers to an internal coordinate system, Abstract).
Regarding claim 13, MALINOVSKI discloses wherein the one or more proximity regions includes a plurality of proximity regions (In a preferred embodiment, the network has only mobile nodes, steps a to c, page 2)(a mobile nodes system is built on dynamic regions based on neighboring mobile nodes locations).
Regarding claim 16, MALINOVSKI discloses wherein at least some beacons of the one or more beacons is located at a fixed location (static nodes, see also rejection of claim 1 above).

Allowable Subject Matter
Claims 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY K LIU whose telephone number is (571)270-1338. The examiner can normally be reached on every M-F 10 AM to 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please leave a voice message with application serial number and nature of call, a response within 24 hours can be expected during regular business days. Also, the Examiner’s supervisor Vladimir Magloire can be reached at (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARRY K LIU/Primary Examiner, Art Unit 3648                                                                                                                                                                                                        Tel:   	(571) 270-1338
Fax: 	(571) 270-2338
Email: harry.liu@uspto.gov